MILLER, Judge.
Following oral argument of this case, both parties learned they had received an incorrect notice of judgment indicating the trial court signed the judgment submitted by one party when in fact the trial court signed the judgment submitted by the other party. The appeal was perfected on the basis of the wrong judgment.
LSA-C.C.P. arts. 1913 and 1974 contemplate that the Clerk of Court shall mail a correct notice of judgment in order to begin the delays for taking an appeal.
*64To protect both parties we are dismissing this appeal and remanding the case to the trial court to allow the parties to receive a correct notice of judgment. LSA-C.C.P. art. 2164. The parties can then protect their interests by taking new appeals. Costs of this appeal will be taxed when this litigation is next before us.
REMANDED.